Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 13, it is unclear how to interpret the claim.  The claim has been amended to state that polyisocyanate (B) is obtained from at least one diisocyanate selected from the group consisting of aliphatic diisocyanate, alicyclic diisocyanate, and aromatic diisocyanate; however, within the fourth and fifth lines from the end of the claim, it is stated that polyisocyanate (B) is obtained from aliphatic diisocyanate containing at least 1,6-diisocyanatohexane.  The two limitations are in conflict; clarification is required.
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
4.	Claims 1-4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer (US 5,714,564).
	Shaffer discloses a blend of polyisocyanates including a triisocyanate (NTI), corresponding to that claimed, and a polyisocyanate containing isocyanurate groups derived from diisocyanates, corresponding to those claimed.  See abstract; column 2; column 3; column 4, lines 1-35, and column 5, lines 8-11.
5.	Though the reference fails to disclose the molecular weight set forth within claims 1 and 9, in view of the use of alcohols having molecular weights up 2500 (column 3, line 53), the position is taken that it would have been obvious to produce polyisocyanate mixtures having the claimed molecular weight.
6.	Applicants’ response has been considered; however, the position is maintained in view of the disclosed use of alcohols having molecular weights up to 2500.  Such molecular weights would have been expected to yield adducts having molecular weights that fall within the claimed range.  Applicants’ argued examples have been considered; however, they are not commensurate in scope with the claims.  While the argued examples are limited to isocyanurate species, they are not adequately representative of the claimed adducts in terms of species components.  Furthermore, the two molecular weights of the exemplified adducts fail to be adequately representative of the claimed range; thereby failing to establish results for the full scope of the claimed range.  
7.	Claims 1-4, 6, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 57-198761 or JP 57-198760.
	JP 57-198761 and JP 57-198760 disclose a blend of polyisocyanates including a triisocyanate, corresponding to that claimed, and a polyisocyanate containing urethane groups derived from diisocyanates.  The urethane groups are obtained by reacting the diisocyanates with polyols, such as polyethylene glycol, polypropylene glycol, or polybutylene glycol.  See abstract and pages 4-5 of the translations.
8.	The references fail to disclose the molecular weight set forth within claims 1 and 9; however, in view of the disclosed use of polyols, the position is taken that it would have been obvious to produce urethane containing polyisocyanates having the claimed molecular weight, which would have been expected to result from the disclosed polymerization reaction.  
9.	Applicants’ response has been considered; however, the position is maintained in view of the disclosed use of the cited polyether polyols, which by their polymeric nature would have reasonably been expected to possess sufficiently high molecular weights to yield adducts having molecular weights that fall within the claimed range.  Applicants’ argued examples have been considered; however, they are not commensurate in scope with the claims.  The argued examples are limited to isocyanurate species having two molecular weights that fail to be adequately .
10.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765